DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application priority from US provisional application 63/066779, filed on 8/17/2020.   


Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7, line 1, “reference patterned” should be changed to --reference pattern-- to correct spelling.
Appropriate correction is required to place claims in better form.

	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9-11, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiba et al. (JP2012-195380, Shiba hereinafter; English translation included with this Office Action).
Regarding claim 1, Shiba discloses a method, comprising: 
providing a wafer having a reference pattern located below a front side of the wafer (Figs. 2-3, 7, page 5, first paragraph, page 7, first full paragraph, second paragraph, wafer W includes a wafer mark WM2 on the back surface of the wafer or wafer mark 71 on first surface B1); 
directing a light beam to the wafer (Fig. 3, 7, page 5, first paragraph, page 6, first full paragraph, page 7, first full paragraph, second paragraph, a light beam is directed to wafer W); 
identifying at least one of power and a wavelength of the light beam such that the light beam is capable of passing through the wafer and reaching the reference pattern (Figs. 3, 7, page 3, last full paragraph, page 5, first paragraph, page 7, first full paragraph, wafer mark WM2 or wafer mark 71 is illuminated with infrared light for detection through the wafer); and 
using the light beam to image the reference pattern (Figs. 3, 7, page 5, first paragraph, page 6, first full paragraph, page 7, first full paragraph, second paragraph, the wafer mark WM2 or wafer mark 71 is imaged onto image sensor 57).
Regarding claim 2, Shiba discloses wherein the wafer further has one or more layers formed on the front side (Figs. 3, 7, wafer mark WM2 is formed on the back surface of the wafer W further including the substrate and a photoresist layer PR, or wafer mark 71 formed below silicon substrate 70a and photoresist layer PR2), and identifying at least one of power and a wavelength of the light beam includes identifying at least one of power and a wavelength of the light beam such that the light beam is capable of passing through the one or more layers and the wafer and reaching the reference pattern (Figs. 3, 7, page 2, last paragraph-page 3, first partial paragraph, page 3, last full paragraph, page 5, first paragraph, page 7, first full paragraph, wafer mark WM2 or wafer mark 71 is illuminated with infrared light for detection through the wafer).
Regarding claim 3, Shiba discloses further comprising providing an infrared (IR) light source, the IR light source generating the light beam (Figs. 3, 7, page 3, last full paragraph, the light source emits infrared light). 
Regarding claim 4, Shiba discloses wherein the IR light source is an IR wavelength tunable light source (Figs. 3, 7, page 3, last full paragraph, the light source emits infrared light, and a wavelength selection filter 52B is arranged to control the wavelength of alignment light). 
Regarding claim 6, Shiba discloses wherein the wavelength of the light beam is 1-10 micrometers (Figs. 3, 7, page 2, last paragraph-page 3, first partial paragraph, page 3, last full paragraph, page 5, first paragraph, page 7, first full paragraph the wavelength selection filter 52B selects an infrared wavelength band of about 760 nm to 2.5 μm. The instant application at paragraphs [0006], [0034], and [0058] does not disclose any criticality to the claimed wavelength range. Page 2, last paragraph-page 3, first partial paragraph, page 5, first paragraph, and page 7, first and second full paragraphs of Shiba discloses the range of 760 nm to 2.5 μm performs the function of transmitting through the layers of the substrate to illuminate the wafer mark WM2 or wafer mark 71. Because there is no allegation of criticality and no evidence demonstrating a difference across the range, Shiba discloses the claimed range with sufficient specificity. See MPEP 2313.03.II. ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012)). 
Regarding claim 7, Shiba discloses wherein the reference patterned is imaged via IR transmission imaging (Figs. 3, 7, page 5, first paragraph, page 6, first full paragraph, page 7, first full paragraph, second paragraph, the wafer mark WM2 or wafer mark 71 is imaged onto image sensor 57).
Regarding claim 9, Shiba discloses wherein the reference pattern is formed on a back side of the wafer (Fig. 3, page 5, first paragraph, wafer W includes a wafer mark WM2 on the back surface of the wafer).
Regarding claim 10, Shiba discloses wherein the reference pattern is embedded within the wafer (Fig. 7, page 7, first full paragraph, second paragraph, wafer W includes wafer mark 71 on first surface B1 within the wafer). 
Regarding claim 11, Shiba discloses wherein the reference pattern is projected on a surface of the wafer (Fig. 7, page 7, first full paragraph, second paragraph, wafer W includes wafer mark 71 is projected from first surface B1 within the wafer).
Regarding claim 13, Shiba discloses a method, comprising:
providing a wafer having a reference pattern located below a front side of the wafer (Figs. 2-3, 7, page 5, first paragraph, page 7, first full paragraph, second paragraph, wafer W includes a wafer mark WM2 on the back surface of the wafer or wafer mark 71 on first surface B1);
directing a light beam to the wafer (Fig. 3, 7, page 5, first paragraph, page 6, first full paragraph, page 7, first full paragraph, second paragraph, a light beam is directed to wafer W);
identifying at least one of power and a wavelength of the light beam based on at least one of a material of the wafer and a depth of the reference pattern below the front side (Figs. 3, 7, page 2, last paragraph-page 3, first partial paragraph, page 3, last full paragraph, page 5, first paragraph, page 7, first and second full paragraphs, wafer mark WM2 or wafer mark 71 is illuminated with infrared light for detection through the wafer material and depth); and
using the light beam to image the reference pattern (Figs. 3, 7, page 5, first paragraph, page 6, first full paragraph, page 7, first full paragraph, second paragraph, the wafer mark WM2 or wafer mark 71 is imaged onto image sensor 57).
Regarding claim 14, Shiba discloses wherein the wafer further has one or more layers formed on the front side (Figs. 3, 7, wafer mark WM2 is formed on the back surface of the wafer W further including the substrate and a photoresist layer PR, or wafer mark 71 formed below silicon substrate 70a and photoresist layer PR2), and identifying at least one of power and a wavelength of the light beam includes identifying at least one of power and a wavelength of the light beam such that the light beam is capable of passing through the one or more layers and the wafer and reaching the reference pattern (Figs. 3, 7, page 2, last paragraph-page 3, first partial paragraph, page 3, last full paragraph, page 5, first paragraph, page 7, first full paragraph, wafer mark WM2 or wafer mark 71 is illuminated with infrared light for detection through the wafer).
Regarding claim 15, Shiba discloses further comprising providing an IR light source, the IR light source generating the light beam (Figs. 3, 7, page 3, last full paragraph, the light source emits infrared light).
Regarding claim 16, Shiba discloses wherein the IR light source is an IR wavelength tunable light source (Figs. 3, 7, page 3, last full paragraph, the light source emits infrared light, and a wavelength selection filter 52B is arranged to control the wavelength of alignment light).
Regarding claim 18, Shiba discloses wherein the reference pattern is imaged via IR transmission imaging (Figs. 3, 7, page 5, first paragraph, page 6, first full paragraph, page 7, first full paragraph, second paragraph, the wafer mark WM2 or wafer mark 71 is imaged onto image sensor 57).
Regarding claim 19, Shiba discloses wherein the reference pattern is placed on or adhered to a back side of the wafer (Fig. 3, page 5, first paragraph, wafer W includes a wafer mark WM2 on the back surface of the wafer).
Regarding claim 20, Shiba discloses wherein the reference pattern is embedded within the wafer (Fig. 7, page 7, first full paragraph, second paragraph, wafer W includes wafer mark 71 on first surface B1 within the wafer).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiba as applied to claims 4 and 16 above, and further in view of Antonelli et al. (US Patent No. 10,775,19, Antonelli hereinafter).
Regarding claims 5 and 17, Shiba does not appear to explicitly describe wherein the IR wavelength tunable light source includes quantum cascade lasers (QCLs).
Antonelli discloses wherein the IR wavelength tunable light source includes quantum cascade lasers (QCLs) (Fig. 1, col. 3, lines 58-67, col. 4, lines 1-7, light source 110 is a tunable quantum cascade laser). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the IR wavelength tunable light source includes quantum cascade lasers (QCLs) as taught by Antonelli as the light source in the method as taught by Shiba since including wherein the IR wavelength tunable light source includes quantum cascade lasers (QCLs) is commonly used to provide a controllable light source capable of coherently emitting the desired wavelengths in the infrared spectrum (Antonelli, col. 3, lines 58-67, col. 4, lines 1-7) to enable the desired wafer metrology measurements for different samples with many stacked layers (Antonelli, col. 4, lines 1-10). 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shiba as applied to claims 4 and 16 above, and further in view of Lin et al. (US PGPub 2014/0185025, Lin hereinafter) and Chang et al. (US PGPub 2020/0041914, Chang hereinafter). 
Regarding claim 12, Shiba does not appear to explicitly describe further comprising: measuring at least one of absorption amount and scattering of the light beam passing through the wafer to determine that the light beam is capable of passing through the wafer and reaching the reference pattern. 
Lin discloses measuring the light beam passing through the wafer to determine that the light beam is capable of passing through the wafer and reaching the reference pattern (Figs. 1-3, 10-11, paras. [0047], [0051]-[0058], signal quality is measured by signal intensity and background noise to choose illumination wavelengths for the marks in different layers of the filmstack on wafer 114. The light source 110 is then tunable to set the wavelengths for optimized signal quality during mark measurement). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included measuring the light beam passing through the wafer to determine that the light beam is capable of passing through the wafer and reaching the reference pattern as taught by Lin in the method as taught by Shiba since including measuring the light beam passing through the wafer to determine that the light beam is capable of passing through the wafer and reaching the reference pattern is commonly used to improve signal quality of the output measurement signal for each mark measured at different depths of the filmstack on a wafer to improve alignment and device integration (Lin, paras. [0001], [0047], [0055], [0057], and [0061]).
Shiba as modified by Lin does not appear to explicitly describe measuring at least one of absorption amount and scattering amount of the light beam passing through the wafer. 
Chang discloses measuring at least one of absorption amount and scattering amount of the light beam passing through the wafer (Figs. 2, 4, 5, 7-10, paras. [0021], [0035]-[0036], [0044]-[0045], [0049], [0054], [0065]-[0066], the monitoring device includes a detecting module with a detector D1 that detects a light beam that penetrates through the wafer 250, and the monitoring device determines the absorbed power data of a light beam passing through a wafer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included measuring at least one of absorption amount and scattering amount of the light beam passing through the wafer as taught by Chang in the measuring to determine that the light beam is capable of passing through the wafer and reaching the reference pattern in the method as taught by Shiba as modified by Lin since including measuring at least one of absorption amount and scattering amount of the light beam passing through the wafer is commonly used to further determine the effect of thermal energy from the illumination absorbed by the wafer to enable prevention of defects (Chang, para. [0035]). 



Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 8, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the reference pattern is incorporated in a reference plate located below the wafer. This limitation in combination with all of the limitations of the parent claim would render the claim non-obvious over the prior art of record if rewritten. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Maeda et al. (US PGPub 2014/0111788) discloses a wafer alignment detection system capable of detecting an alignment mark formed on the rear surface of a wafer. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882